Per Curiam:

This an action to recover damages for personal injuries. The evidence of the plaintiff tended to prove that he had been grievously wounded, his face disfigured, his sight permanently impaired, that he had suffered great pain, lost considerable time from his regular occupation of farming, and incurred expenses to a material amount, by the culpable negligence of one of the defendants, a city marshal, in wrongfully admitting into the jail where the plaintiff was confined several persons armed with various weapons, who thereupon assaulted, wounded and injured the plaintiff. Evidence was offered by the defendants tending to show that these persons were admitted to the jail with the plaintiff’s consent, and that he was the aggressor, but the jury found for the plaintiff, and so the defense failed. Having so found the issues in favor of the plaintiff, it was the duty of the jury to award substantial damages (Miller v. Miller, 81 Kan. 397), but the verdict was for $1 only. The court denied the plaintiff’s motion for a new trial, and rendered judgment upon the verdict agaiiinsit the marshal — a demurrer by the city having been sustained.
That the plaintiff suffered the injuries as stated was *446not controverted, and it is not claimed that' he was awarded compensation therefor, but it is insisted that the verdict should be treated as a finding for the defendant. This contention is contrary to the views of this court in the Miller case, supra, and for the reasons there stated the judgment is reversed, with directions to grant a new trial of the issues between the plaintiff and defendant Benson. No complaint is made of the ruling upon the demurrer.